United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 6, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10688
                         Summary Calendar



GEORGE L. ROSAS,

                                    Plaintiff-Appellant,

versus

SERGEANT DELBERTO RODRIGUEZ, Sergeant, Gang Investigator;
MRS. GUYER, Mailroom Supervisor; MS. THOMLASON, Assistant
Mailroom Supervisor; MR. JIMENEZ, Law Library Supervisor;
OFFICER E. MORENO, Officer, Law Library Clerk,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:04-CV-172
                      --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     George L. Rosas, Texas prisoner No. 711998, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b)(1), and 42

U.S.C. § 1997e(c)(1)-(2).   We review the magistrate judge’s

dismissal de novo.   Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.

2005).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10688
                                  -2-

     Rosas argues that the prison disciplinary proceeding in

which he was found guilty of destroying state property was

conducted in violation of his right to due process of law.

Rosas was charged $28 for the destruction of a book, and he was

assessed a 45-day commissary restriction, a 15-day cell-

restriction, and a reduction in class as a result of the

proceeding.   Rosas’s claim based on the various restrictions and

class change did not state a constitutional due process claim

under § 1983.    Sandin v. Conner, 515 U.S. 472, 484 (1995).   To

the extent that the monetary assessment of $28 implicates a

protected interest, Rosas has failed to state a claim because he

has not shown that the result of his disciplinary proceeding has

been reversed or expunged.    Edwards v. Balisok, 520 U.S. 641,

643-48 (1997).

     Rosas argues that the defendants denied him access to the

courts by transferring another inmate and by delaying his legal

mail and materials.   Rosas has failed to show how he was injured

by the defendants’ alleged actions because he has not pointed to

a single incident in which the action of any defendant caused him

any injury in any specific proceeding.      See Lewis v. Casey, 518

U.S. 343, 351 (1996).   In a supplemental brief on appeal, Rosas

proffers an order from the 34th Judicial District of Nueces

County, Texas, showing that a default judgment had been entered

against him in a paternity action.    Although the order in the

paternity action was entered before the dismissal of his § 1983
                          No. 05-10688
                               -3-

suit, this fact was not presented to the district court and will

not be considered by this court.   Theriot v. Parish of Jefferson,

185 F.3d 477, 491 n.26 (5th Cir. 1999)

     Rosas argues that the defendants retaliated against him for

challenging his disciplinary conviction by transferring another

inmate, interfering with his legal mail and library requests, and

censoring his outgoing mail.   “To state a valid claim for

retaliation under section 1983, a prisoner must allege (1) a

specific constitutional right, (2) the defendant’s intent to

retaliate against the prisoner for his or her exercise of that

right, (3) a retaliatory adverse act, and (4) causation.”    Jones

v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).   Rosas has

not established an adverse act with respect to these claims.      See

Brinkmann v. Johnston, 793 F.2d 111, 113 (5th Cir. 1986).

     AFFIRMED.